Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 1 of 20               PageID 120




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

 SEDRIC WARD,

               Plaintiffs,
 v.                                                      Case No.
                                                         2:20-cv-02407-JPM-cgc
 SHELBY COUNTY, and SHELBY COUNTY
 SHERIFF’S OFFICE,

               Defendants.

                       PLAINTIFF'S RESPONSE TO DEFENDANTS’
                                 MOTION TO DISMISS


                                    I.     INTRODUCTION

        COMES NOW Plaintiff, SEDRIC WARD, by and through his undersigned

 counsel, Robert Mitchell and Thomas Jarrard, and respectfully submits this response in

 opposition to Defendants’ Motion to Dismiss Plaintiff’s claims.

                              II.        LAW AND ARGUMENT

        Federal Rule of Civil Procedure 12(b)(6) allows the court to dismiss the complaint

 for “failure to state a claim upon which relief can be granted.” In reviewing a complaint

 under Rule 12(b)(6), all allegations of material fact are taken as true and construed in

 the light most favorable to the non-moving party. See Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 555 (2007). To survive a motion to dismiss, the complaint must state a

 claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 Here, Mr. Ward’s complaint states clear factual allegations in support of established

 causes of action under the Uniformed Services Employment and Reemployment Rights

 Act, 38 U.S.C 4301 et seq. (“USERRA”).



                                              1
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 2 of 20           PageID 121




 A.     DEFENDANTS’ RELEASE DOES NOT SATISFY ANY OF THE STRICT REQUIREMENTS FOR
        A VALID WAIVER OF MR. WARD’S USERRA RIGHTS.

        Shelby County alleges that Mr. Ward’s claims in this case are barred because he

 singed a release that attempted to offer Mr. Ward reinstatement in exchange for a

 waiver of rights. Id. at § 4.67. But Mr. Ward rejected that agreement and never carried

 through with it, nor accepted any consideration. Id. Shelby County now claims that Mr.

 Ward is bound by the waiver of claims in the agreement. Id. at § 4.68.

        However, waivers of USERRA rights are exceedingly rare because the employer

 has the burden of showing that the waiver is made in writing, and is clear, convincing,

 specific, unequivocal, and not made under duress.1      In determining whether a waiver

 of USERRA rights is effective, “the critical inquiry is whether the Release is exempted

 from the operation of § 4302(b) by § 4302(a), because the rights it provided to [the

 servicemember] were more beneficial than the rights that he waived.” Wysocki v. IBM,

 607 F.3d 1102, 1107-08 (6th Cir. 2010). USERRA intentionally creates an especially

 high standard for employers. Its language permitting a waiver of rights only for a more

 beneficial agreement appears to be unique. See Wysocki, 607 F.3d at 1109 (Martin, J.,

 concurring) (noting that USERRA's waiver provision under § 4302 is "an exceedingly

 strange statute" and that "I cannot recall having encountered anything remotely similar

 in . . . more than thirty years on the bench").

        Likewise, legislative history of the Act further affirms that waivers of USERRA

 requires the employer to clear a high hurdle to be enforced.

               Section 4302(b) would reaffirm a general preemption as to
               State and local laws and ordinances, as well as to employer

 1
  See Infra., H. Rep. No. 103-65 (1994), as reprinted in U.S.C.C.A.N. 2453 (emphasis
 added).
                                               2
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 3 of 20                 PageID 122




                practices and agreements, which provide fewer rights or
                otherwise limit rights provided under amended chapter 43 or
                put additional conditions on those rights. Moreover, this
                section would reaffirm that additional resort to mechanisms
                such as grievance procedures or arbitration or similar
                administrative appeals is not required. It is the Committee's
                intent that, even if a person protected under the Act resorts
                to arbitration, any arbitration decision shall not be binding as
                a matter of law. The Committee wishes to stress that
                rights under chapter 43 belong to the claimant, and he
                or she may waive those rights, either explicitly or
                impliedly, through conduct. Because of the remedial
                purposes of chapter 43, any waiver must, however, be
                clear, convincing, specific, unequivocal, and not under
                duress. Moreover, only known rights which are already in
                existence may be waived. An express waiver of future
                statutory rights, such as one that an employer might wish to
                require as a condition of employment, would be contrary to
                the public policy embodied in the Committee bill and would
                be void.2

          This provision against waivers has been interpreted expansively; for instance, it

 includes a prohibition against the waiver in an arbitration agreement of an employee’s

 right to bring a USERRA suit in Federal court. See, e.g., Garrett v. Circuit City Stores,

 Inc., 338 F.Supp.2d 717, 721–22 (N.D.Tex. 2004). USERRA’s legislative history

 underscores that this provision is intended to prohibit ‘‘employer practices and

 agreements, which provide fewer rights or otherwise limit rights provided under the Act,

 or put additional conditions on those rights * * *.’’3

          Further, even a voluntary resignation does not waive a servicemembers

 USERRA rights. Wrigglesworth v. Brumbaugh, 121 F. Supp. 2d 1126, 1131-1132 (W.D.

 Mich. 2000) (USERRA rights not waived when employee signed resignation letter that

 was prepared by and insisted upon by the employer, and was silent as to any rights to

 2
     H. Rep. No. 103-65 (1994), as reprinted in U.S.C.C.A.N. 2453 (emphasis added).
 3
     H. Rep. No. 103–65, Pt. I, at 20 (1993).


                                                3
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 4 of 20             PageID 123




 reemployment).    In short, the provision against waivers, coupled with the mandate to

 courts to liberally construe USERRA to the benefit of the service member, lead to only

 one conclusion --- USERRA rights are not easily waived.

       In this case, there is no clear waiver of USERRA rights. The agreement comes

 nowhere close to satisfying USERRA’s clear, convincing, specific, unequivocal, and not

 under duress standard, as it fails to even mention USERRA. ECF No. 1, § 4.71. The

 purported agreement failed to explicitly state what USERRA rights Mr. Ward may be

 waiving, as required by USERRA. Id. at § 4.73. The purported agreement also failed to

 provide Mr. Ward with back pay, his accumulated seniority, status, pension benefits and

 rights and benefits of employment that he would have enjoyed had Shelby County not

 violated his USERRA rights. Id. at § 4.69. The purported agreement would require a

 forfeiture or certain USERRA reemployment rights, which is prohibited by 38 U.S.C. §

 4302(b). Id. at § 4.72. And, Defendant obtained the agreement through coercion. ECF

 No. 1, § 4.55(A – I). Given the above, Mr. Ward never waived his USERRA rights in

 any fashion.

       Assuming, arguendo, that the court could find that the purported release satisfies

 the clear, convincing, specific, unequivocal, and not under duress standard, then as

 noted above, the inquiry would rest on whether the rights provided in the release were

 more beneficial than the rights that Mr. Ward waived. Wysocki v. IBM, 607 F.3d 1102.

 The rights provided in the release come nowhere close to satisfying Mr. Ward’s loss of

 back pay, or loss of pension credit and accumulation following his termination from April

 2015 through September 2016. Compare ECF No. 1 at ¶¶ 4.49 – 4.54, 4.69 – 4.74 and

 ECF 1 - 1. Further, the reemployment offered in the release is in no way comparable to



                                            4
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 5 of 20              PageID 124




 the position that Mr. Ward held when he was terminated based on his military service

 obligations. In fact, the agreement would have placed Mr. Ward (an 18-year employee)

 on probation in an unprotected status, an easy target for continued discrimination and

 retaliation, adverse employment actions, and subject to dismissal without cause. Id.

 at § 4.74. The high bar imposed on a USERRA waiver is not met under these facts.

 B.     DEFENDANTS’ LACHES & EQUITABLE ESTOPPEL ARGUMENTS FAIL.

        Laches is no longer a defense to USERRA claims, and even if it were, this action

 was filed within four years4 from the date of the release that Shelby County now proffers

 in its motion (August 3, 2016 to June 6, 2020 is 3 years 10 months).

        In 2008, Congress responded to courts applying a four-year federal limitations

 period by amending USERRA to make clear there is no time limit to file suit. Pub. L.

 110–389, § 311(f)(1), 122 Stat. 4163 (Oct. 10, 2008). Now, “[i]f any person seeks to file

 a complaint or claim with the Secretary, the Merit Systems Protection Board, or a

 Federal or State court under this chapter alleging a violation of [USERRA], there shall

 be no limit on the period for filing the complaint or claim.” 38 U.S.C. § 4327(b)

 (emphasis added). The text means what it says: there is no limit on the time to file a

 USERRA complaint. Accordingly, as it relates to this case, to apply laches would be to

 allow exactly what § 4327(b) expressly bars, a “time limitation on a party’s right to bring

 suit,” Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835 (9th Cir. 2002).

 Therefore, Defendants’ latches argument fails as a matter of law.

        Additionally, Defendants present no facts justifying a laches defense. ECF 17 -

 1. Instead, Defendants argue that: (1) Defendants may suffer possible prejudice from

 4
  At 3 years 10 months, Mr. Ward’s Complaint would also satisfy the Federal catch all
 Statute of Limitations, 28 U.S.C. § 1658.
                                             5
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 6 of 20               PageID 125




 increased front pay than Defendants would have if Mr. Ward would have brought this

 suit earlier; and (2) Defendants may suffer monetary loss from duplicative litigation.

 ECF 17 - 1 at 8. These arguments are untenable.

        Defendants’ front pay argument fails because: (a) Mr. Ward is seeking

 reinstatement; and (b) front pay is an amount paid after judgement on liability and only if

 reinstatement is denied.     Accordingly, any front pay award by this Court at the

 conclusion of the 2021 trial would be five years less front pay than what may have been

 awarded in 2015.

        Defendants’ litigation expense argument is flawed because Mr. Ward had no

 obligation to join in other Plaintiffs’ litigation. Mr. Ward is the master of his complaint5

 and he has no such obligation. Defendants failed to provide any authority whatsoever

 that would require6 Mr. Ward to bring his action along with others. ECF 17-1 at 8.

        Shelby County also failed to establish that Defendants suffered any “detriment”.

 Mich. Express, Inc. v. United States, 374 F.3d 424, 427 (6th Cir.2004). It is also without

 dispute that Shelby County’s reemployment offer failed to provide Mr. Ward with any

 back pay or lost benefits, but rather only offered him a job in a probationary status.

 Therefore, Shelby County incurred no costs, detriment, or prejudice whatsoever as a

 result of tendering the unaccepted offer.




 5
   See e.g. Marshal v. Wyeth, Inc., No. CV-04-TMP-179-S, 2004 U.S. Dist. LEXIS 26748,
 at *5 (N.D. Ala. Feb. 18, 2004) (“Courts must keep in mind that the plaintiff is the master
 of his complaint and has the right to choose how and where he will fight his battle.”)
 6
   Even under Fed. R. Civ. P. 19, a plaintiff’s joinder is not required where damages and
 rights at issue relate only to the relationship between existing parties and there will be
 no prejudice to other parties or claims. See Southern Co. Energy Mktg., L. P. v. Virginia
 Elec. & Power Co., 190 F.R.D. 182, 185-86 (E.D. Va. 1999).
                                              6
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 7 of 20                 PageID 126




 C.       MR. WARD’S COMPLAINT PLAINLY STATES THAT DEFENDANTS’ MILITARY LEAVE
          POLICY VIOLATES USERRA AS A MATTER OF LAW.

          Shelby County’s military leave policy unlawfully requires military members to

 seek permission and satisfy onerous documentation requirements before they are

 “allowed” to take any military leave. That policy was applied to Mr. Ward and he was

 denied military leave.        The policy is a clear violation of USERRA prerequisite

 prohibitions. 38 U.S.C. § 4302(b).

                 Section 4302(b) expressly states that USERRA "supersedes
                 any . . . contract, agreement, policy, plan, practice, or other
                 matter that reduces, limits, or eliminates in any manner any
                 right or benefit provided by this chapter, including the
                 establishment of additional prerequisites to the exercise of
                 any such right or the receipt of any such benefit."7

     “USERRA prohibits employers from placing “additional prerequisites” on returning

 veterans seeking to exercise their reemployment rights.”          Petty v. Metro. Gov't of

 Nashville, 687 F.3d 710, 719 (6th Cir. 2012). Congress contemplated this when it wrote

 USERRA, "to encourage non-career service in the uniformed services by eliminating or

 minimizing the disadvantages to civilian careers and employment which can result from

 such service."      38 U.S.C. § 4301.      Indeed, the Act would be meaningless if, as

 Defendants assert in this case, an employer is allowed any freedom to dictate to the

 service member the terms or requirements regarding the times and manner in which an

 employee may be absent for military service.

          As further discussed in the Department of Labor Regulation:

                 Is the employee required to accommodate his or her
                 employer's needs as to the timing, frequency or duration of
                 service?

 7
     In re Petty, 538 F.3d 431, 441 (6th Cir. 2008).
                                                7
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 8 of 20                PageID 127




                 No. The employee is not required to accommodate his or her
                 employer's interests or concerns regarding the timing,
                 frequency, or duration of uniformed service.…8

          In Petty the plaintiff took time away from his civilian employment to serve in Iraq.

 In re Petty, 538 F.3d at 436. Upon Petty’s return to work, Metro investigated the

 surroundings of his military service and discharge, specifically with reference to a formal

 military document Petty provided his employer to prove his military service; a DD 214.

 Id. Petty was denied certain benefits and sued Metro for, inter alia, discrimination under

 USERRA. Defendants prevailed on the issue in a bench trial and the Plaintiff appealed.

          On appeal, the Sixth Circuit Court of Appeals decided that (like here) the

 employer’s military leave procedures constitute "additional prerequisites" that are

 prohibited under 38 U.S.C.S. § 4302(b).           The Court also noted that “[t]he focus of

 USERRA is on securing rights to returning veterans, not on ensuring that any particular

 documentation is produced.” Id. at 441.

          In this case, Shelby County has a military leave policy that requires military

 members to request permission and satisfy onerous documentation requirements,

 before they are “allowed” to take any military leave. ECF No. 1, §§ 4.79 – 4.80. That

 policy was applied to Mr. Ward and Shelby County denied Mr. Ward’s military leave

 request because his personnel file lacked a secondary employment form. Id. at § 4.81

 – 4.82. Like Petty, Shelby County’s military leave policy is a clear violation of USERRA

 prerequisite prohibitions. 38 U.S.C. § 4302(b).

          This case is actually worse than Petty, because Shelby County’s policy applies to

 every servicemember it employs.        This begs the question whether Shelby County’s

 8
     20 C.F.R. § 1002.104.
                                               8
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 9 of 20             PageID 128




 policy hinders our National Guard or reserve components’ readiness or national

 security.   Here, as in Petty, the employer took adverse employment action against an

 honorable servicemember based on documents missing from his personnel file.

        Further, Shelby County’s military leave policy is in direct contravention of

 USERRA because it codifies Defendants’ false belief that it has the right to deny

 military leave and/or military pay and other benefits if a Secondary Employment Form

 is missing from an employee’s file. Id. at § 4.80.     That is explicitly prohibited by

 USERRA.       20 C.F.R. § 1002.187.      The military leave policy is also in direct

 contravention of USERRA where it imposes a multitude of notice forms when all that is

 required of a servicemember under USERRA is to give notice, either written or verbal,

 and nothing more. 20 C.F.R. 1002.85.

        While USERRA does allow an employer to request records to establish the

 employee’s timely application and eligibility for reemployment, that obligation only

 applies to servicemembers when they seek reemployment following at least 30-days

 absence.    20 C.F.R. 1002.121.    Shelby County’s Policy goes far beyond that and

 demands that servicemembers provide copies of military orders when applying for

 military leave, complete a Secondary “Employment Form” listing the military as a

 secondary employer, and provide proof of military service after attending drill, Id. at §

 4.79, for all periods of military leave, regardless of duration. Defendants’ policies

 eviscerate servicemembers USERRA protections by placing substantial prerequisites

 upon military service and it creates a significant disincentive and burden upon

 servicemembers.




                                            9
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 10 of 20              PageID 129




          Shelby County admits denying at least one of Mr. Ward’s military leave requests,

 based on a lack of “Secondary Employment Form” which was required under

 Defendants’ previous military leave policy. See Supra., § 4.81. Shelby County also

 admits that one reason Shelby County took adverse employment action against Mr.

 Ward was because he attended military drill without a Secondary Employment Form in

 his personnel file. Id. at § 4.82. At the pleading stage these facts are accepted as true.

 Defendants’ policy places substantial prerequisites on its servicemember employees’

 use of military leave. Therefore, the face of Mr. Ward’s Complaint plainly states a

 plausible claim for relief under USERRA, 38 U.S.C. § 4302(b). See Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009).

          Although the above is sufficient to survive a FRCP 12(b) Motion to Dismiss,

 Defendants’ current leave policy adds even more restrictions on attending military drill.

 Id. at § 4.83. The policy includes yet another form that servicemembers must complete

 to qualify for their statutorily guaranteed military benefits: the “Military Service

 Verification Form.” See SCSO Military Leave Policy No. 255.05. Id. at § 4.84. The

 “Military Service Verification Form” is in addition to the “Secondary Employment Form,”

 which the Shelby County Sheriff’s Office also requires servicemembers to complete to

 qualify for their statutorily guaranteed military benefits. See SCSO Military Leave Policy

 No. 255.05. Id. at § 4.85. Defendants’ policy states in pertinent part:

                Failure to submit the completed form in a timely fashion will
                result in the employee being ineligible to receive any type of
                military pay and/or leave…9
          Defendants are aware that the majority of servicemember employees will be

 unable to comply with the policy requirements because the vast majority of Reserve

 9
     See Id. at § 4.86; SCSO Military Leave Policy No. 255.05.
                                             10
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 11 of 20                PageID 130




 Component Officers are not “full time Military Officers;” they are part-time Reserve

 Officers. Id. at § 4.87. Because it is unlikely for the majority of servicemembers to

 obtain a “full time Military Officer” signature on the required Military Service Verification

 Form, the majority of Shelby County’s servicemember employees will be: “…ineligible to

 receive any type of military pay and/or leave…” for conducting their required military

 training. See SCSO Military Leave Policy No. 255.05. Id. at § 4.88.

          In addition to the above, Defendants’ policy created another form that

 servicemembers must complete to qualify for their statutorily guaranteed military

 benefits: the “Military Request for Leave Form.” See SCSO Military Leave Policy No.

 255.06. Id. at § 4.90. Defendants’ policy also requires another form to qualify for their

 statutorily guaranteed military benefits: the “Military Event Attendance Verification

 Form.” See SCSO Military Leave Policy No. 255.07. Id. at § 4.91.

                 The Military Event Attendance Verification Form is a
                 universal form used to verify that the employee attended the
                 drill or event that paid military time was requested under
                 Tennessee Code Ann. 8-33-109.             This form will be
                 completed by the Commanding Officer at the conclusion of
                 the event or drill that the employee requested paid time off to
                 attend. 10
          In addition to the multitude of forms and procedures discussed above, the

 Defendants’ current USERRA policy creates an extra layer of bureaucracy a “Military

 Liaison Officer,” to enforce the above-referenced hurdles to servicemembers qualifying

 for their statutorily guaranteed military benefits. See SCSO Military Leave Policy No.

 255.04. Id. at § 4.96.

          Lastly, Shelby County’s current USERRA policy also fails to provide

 servicemembers with the appropriate amount of days to report to work after a military

 10
      See Id. at § 4.92; SCSO Military Leave Policy No. 255.07.
                                               11
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 12 of 20                  PageID 131




 deployment that lasts longer than 30 days. See SCSO Policy No. 255.11, (stating in

 pertinent part: “Twenty-one (21) Calendar days or more Employees shall advise the

 Military Liaison as soon as possible of their date of return to schedule a Military Return

 Interview…”)11 For a period service of 31 to 180 days, USERRA only requires that the

 employee report back to work within 14 days. 38 U.S.C. § 4312(e)(1)(C). For service

 over 180 days, USERRA requires the employee to report back up to 90 days after

 completing service. 38 U.S.C. § 4312(e)(1)(D).

 D.     DEFENDANTS’ ARTICLE III  STANDING ARGUMENT IS              UNTENABLE     BECAUSE THE
        COMPLAINT ALLEGES ALL REQUIRED ELEMENTS.

        Article III of the Constitution limits the authority of the federal courts: they decide

 “Cases” and “Controversies.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559

 (1992). For a dispute to be within the power (the subject-matter jurisdiction) of a federal

 court, the plaintiff must have standing—that is, the plaintiff must have alleged a

 sufficient interest in the dispute. This “irreducible constitutional minimum” of standing

 has three elements: (1) the plaintiff has suffered a concrete injury; (2) that injury is fairly

 traceable to actions of the defendant; and (3) it must be likely—not merely speculative—

 that the injury will be redressed by a favorable decision. Id. at 560 – 61. The plaintiff

 bears the burden to establish standing with the appropriate degree of evidence at each

 successive stage of litigation. Id. at 561. At the pleading stage, general factual

 allegations of injury resulting from the defendant’s conduct may suffice. Id.

        In the typical case (such as this one), where the plaintiff was the object of the

 defendant’s alleged actionable conduct, standing is easy to establish—it is essentially a



 11
   Id. at § 4.97; “as soon as possible” undermines and conflicts with the timeframes
 guaranteed by Federal, State, and Local law.
                                               12
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 13 of 20                 PageID 132




 non-issue. In a federal-question case, a plaintiff might allege that a defendant’s action

 directly harmed the plaintiff in violation of a federal right. In these straightforward

 contexts, there is no question that the plaintiff has alleged a concrete injury at the hands

 of the defendant, so there is no question that the plaintiff has standing (and that the

 court has the power to hear the matter). See Lujan, 504 U.S. at 561–62 (noting that if

 the “plaintiff is himself an object of the action (or forgone action) at issue” then “there is

 ordinarily little question that the action or inaction has caused him injury…”).

        This is especially true in the world of USERRA, because “standing” is written into

 the statute. See 38 U.S.C. § 4323(f) (stating in pertinent part: “An action under this

 chapter may be initiated only by a person claiming rights or benefits under this chapter

 under subsection (a) or by the United States under subsection (a)(1).”).

        Nevertheless, Defendants argue that Mr. Ward lacks standing “because that

 policy is not currently, and has never been, applicable to him.” ECF 17-1 at 10 – 11.

 However, the factual allegations in the Complaint, which must be accepted as true, belie

 this argument.

        First, Mr. Ward does allege that he has suffered from a concert injury (denial of

 leave), traceable to defendants’ actions (application of the policy to him), and likely to be

 redressed by a favorable decision (a Judgement that the policy violates USERRA and

 reinstatement ordered by this Court pursuant to 38 U.S.C. § 4323 (e)12). The complaint

 chronicles the application of the unlawful policy directly to Mr. Ward, and through its



 12
    Notably, and very different from any other employment statute, Congress mandates
 “The court shall use, in any case in which the court determines it is appropriate, its full
 equity powers, including temporary or permanent injunctions, temporary restraining
 orders, and contempt orders, to vindicate fully the rights or benefits of persons under
 this chapter [38 USCS §§ 4301 et seq.].” Id.
                                              13
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 14 of 20                PageID 133




 ultimate codification to its current form. ECF No. 1 at ¶¶ 4.77 – 4.97. (“Shelby County

 admits that it denied at least one of Mr. Ward’s military leave requests, based on a lack

 of Secondary Employment Form.” Id. at § 4.81; “Shelby County also admits that one

 reason Shelby County took adverse employment action against Mr. Ward was because

 he attended military drill without a Secondary Employment Form in his personnel file.”

 Id. at § 4.82.). There is no doubt that Shelby County’s unlawful policy will be applied13

 to Mr. Ward when he prevails in this litigation and is reinstated.

          Defendants suggest that Mr. Ward’s victory in this case would be too attenuated

 to establish a likelihood that there is relief available that will redress Mr. Ward’s future

 harms.      ECF 23 at 4 (stating, “At most, Plaintiff can allege a series of events whereby

 he might win his lawsuit, might return to work with the County at some unknown point in

 the future, and might, one day, request military leave from the County that might be

 impermissibly denied.”)      Despite Shelby County’s cobbling those events together, as

 shown here, there is a significant likelihood of success on the merits, and a significant

 likelihood of future harm for which Mr. Ward will be entitled to seek injunctive or

 declaratory relief.

          Second, Shelby County alleges that the policy was never applied to Mr. Ward,

 but as alleged in ¶ 4.81 “Shelby County admits that it denied at least one of Mr. Ward’s

 military leave requests, based on a lack of Secondary Employment Form.“ As noted

 above, Mr. Ward’s Complaint demands: “For reinstatement of Plaintiff and recoupment

 of any loss of wages or benefits, pursuant to 38 U.S.C. § 4323(d)(1)(A) - (B).” ECF No.

 1 at 29 ¶ H. Accordingly, the offensive policy was applied to Mr. Ward when he was



 13
      Notably, Shelby County has utterly failed to defend its monstrous military leave policy.
                                               14
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 15 of 20              PageID 134




 denied military leave, and since it’s codification it will apply to Mr. Ward upon his

 reinstatement. In other words, if Mr. Ward achieves a favorable decision, he will be

 reinstated, and the same offensive policy which gave rise to this litigation and his

 damages would still be in play.    That is, only if Mr. Ward is reinstated and this Court

 chooses to deny Mr. Ward’s request for entry of judgement as a matter of law that the

 policy violates USERRA. 14

        Third, as noted above, Congress mandates “The court shall use, in any case in

 which the court determines it is appropriate, its full equity powers, including temporary

 or permanent injunctions, temporary restraining orders, and contempt orders, to

 vindicate fully the rights or benefits of persons under this chapter.” 38 U.S.C. § 4323(e).

 Defendants attempt to avoid that command and instead focus on Mr. Ward’s “current”

 employment status, as somehow determinative of whether he will be entitled to

 injunctive relief when he prevails in the case. Defendants assert that a district court

 decision from California is particularly helpful in analyzing how lack of current

 employment effects a party’s standing to seek injunctive or declaratory relief under

 USERRA. ECF No. 23 at. 5, citing Munoz v. InGenesis STGi Partners, LLC, 182 F.

 Supp. 3d 1097, 1103 (S.D. Cal. 2016). Parroting from the Munoz, Defendants also cite

 a class certification decision from Idaho.        ECF 23 at 5, citing Richards v. Canyon

 County, 2014 WL 1270665 at *5 (D. Idaho March 26, 2014). Unfortunately, the facts of

 those cases are far different from the case at bar, and Shelby County omits those facts

 from its analysis.   Nonetheless, current employment status is not one of the three

 determining factors in Article III standing. See e.g. Lujan, 504 U.S. at 559.

 14
   Mr. Ward is filing a 12(c), Motion for Judgement on the Pleadings which further details
 the injunctive and declaratory relief.
                                              15
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 16 of 20                PageID 135




        To begin, the clear distinction between this case and the Munoz and Richards

 decisions is that, procedurally, neither Munoz or Richards are Rule 12(b) decisions, and

 thus, those courts were not required to “assume that the complaint’s factual allegations

 are true and should construe all inferences from them in the non-moving party’s favor.”

 U.S. v. Ford Motor Co., 532 F.3d 496, 502 (6th Cir. 2008); Bovee v. Coopers & Lybrand

 C.P.A., 272 F.3d 356, 360 (6th Cir. 2001). The Munoz decision followed discovery and

 summary judgement. Further, the Munoz case never addressed the equitable remedies

 under 38 U.S.C. § 4323(e). And, this Court’s authority to impose injunctive relief arises

 from 4323(e), not 4323 (d) as discussed in Munoz. The Richards decision is even

 farther afield, as it was made following a decision on a motion for class certification.

        Here, the court is being asked to decide the issue of standing, in a Rule 12(b)

 motion to dismiss. Accordingly, the factual allegations in the Complaint are assumed

 true and all inferences from them are construed in Mr. Ward’s favor. As discussed

 above, the complaint chronicles the application of the unlawful (secondary employment

 form) policy directly to Mr. Ward, and how that same policy in its current form will further

 harm Mr. Ward when he returns to Shelby County employment. There can be no

 dispute that, as a member of the military reserve, when Mr. Ward prevails in this

 litigation and is reinstated, he will continue to be subject to Shelby County’s unlawful

 policy. That is far from speculative. Accordingly, the facts in Mr. Ward’s Complaint

 plainly satisfy the requirements that it is likely that his injury “will be redressed by a

 favorable decision.” Lujan, 504 U.S. at 560–61.

        Further, as to the facts of those cases, both Ms. Munoz and Mr. Richards were

 paid for their lost back wages due to the Defendants’ offensive policies, so they had no



                                              16
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 17 of 20                PageID 136




 injury from which to recover.       In contrast to Mr. Ward’s case, future injury was

 speculative because reemployment was not a viable option for those plaintiffs. Here,

 Mr. Ward was denied military leave, was not paid, and he seeks reemployment.

        The crux of Shelby County’s argument is that Mr. Ward cannot recover damages

 or suffer future injury from their insidious policy because he is not currently employed

 with the county. That argument, however, topples like a house of cards when tested

 with the very high likelihood that when Mr. Ward prevails in this case he will be entitled

 to the equitable relief, including reinstatement, that he seeks in this action.

 E.     DEFENDANTS’ ARTICLE III STANDING ARGUMENT IS NOT WELL TAKEN WHERE IT
        SUGGESTS THAT MR. WARD IS NOT ELIGIBLE FOR REEMPLOYMENT BECAUSE HE
        REJECTED DEFENDANTS’ PREVIOUS OFFER OF LESS THAN FULL REEMPLOYMENT.

        Because reinstatement is the presumptively favorable equitable remedy, courts

 will generally decline to award front pay in lieu of reinstatement in the absence of

 evidence that reinstatement is infeasible. See Hance v. Norfolk Southern Ry. Co., 2007

 WL 7044986, *5-*6 (E.D. Tenn. 2007) (Reinstatement ordered even though neither

 party favored reinstatement).      The employee’s rejection of an employer’s offer of

 reemployment that extended anything less than USERRA’s full guarantees (including

 proper seniority, position, and pay) is not grounds for denying reinstatement.         See

 Stevens v. Tennessee Valley Authority, 699 F.2d 314, 316, 112 L.R.R.M.. (BNA) 2849,

 96 Lab. Cas. (CCH) ¶ 14120 (6th Cir. 1983). And again, “The court shall use, in any

 case in which the court determines it is appropriate, its full equity powers, including

 temporary or permanent injunctions, temporary restraining orders, and contempt orders,

 to vindicate fully the rights or benefits of persons under this chapter.” 38 U.S.C. §

 4323(e). Emphasis added.



                                              17
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 18 of 20            PageID 137




       In this case, Defendants denied Mr. Ward military leave because his personnel

 file lacked a secondary employment form. See ECF No. 1, §§ 4.80 – 4.82. Defendants’

 later terminated Mr. Ward for issues related to military service.        Id. at § 4.48.

 Defendants’ offered to reemployment Mr. Ward. Id. at § 4.67. However, that offer did

 not fully restore Mr. Ward to his former position, benefits, etc.   Id. Additionally, Mr.

 Ward learned that Shelby County reinitiated investigations and criminal proceedings

 against another servicemember who accepted Shelby County’s reemployment offer. Id.

 at §§ 4.75 – 4.76. Therefore, Mr. Ward refused to accept Shelby County’s offer of less

 than full reemployment, less than complete restoration of his employment rights, and he

 refused to return to a workplace environment where Defendants’ had initiated another

 round of criminal charges against the single servicemember who accepted Defendants’

 reemployment offer.

       These facts are well pled in Plaintiff’s complaint, and there is never a

 circumstance where these allegations, when accepted as true, could result in a lack of

 USERRA standing. See 38 U.S.C. § 4323(f) (stating in pertinent part: “An action under

 this chapter may be initiated only by a person claiming rights or benefits under this

 chapter under subsection (a) or by the United States under subsection (a)(1).”).

 //

 //

 //

 //

 //

 //



                                            18
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 19 of 20          PageID 138




                                III.   CONCLUSION

       For each of the foregoing reasons, Mr. Ward respectfully requests that the Court

 deny Defendants’ Motion to Dismiss and allow this matter to proceed forward to trial.

 Or, in the alternative, grant Mr. Ward leave to amend his Complaint to address any

 perceived deficiencies.


       DATED this 17th day of July, 2020.


                                        /s/ Robert Mitchell
                                        ROBERT W. MITCHELL (WSBA # 37444)
                                        Robert Mitchell, Attorney at Law, PLLC
                                        1020 North Washington Street
                                        Spokane, WA 99201

                                        /s/ Thomas G. Jarrard
                                        THOMAS G. JARRARD (BPR # 39774)
                                        Law Office of Thomas G. Jarrard, PLLC
                                        1020 North Washington Street
                                        Spokane, WA 99201

                                        Attorneys for Plaintiff




                                            19
Case 2:20-cv-02407-JPM-cgc Document 24 Filed 07/17/20 Page 20 of 20              PageID 139




                               CERTIFICATE OF SERVICE


        I certify that the foregoing is being filed via the Court’s ECF system this day of

 July 17, 2020, for service on all persons registered in connection with this case.


                                           /s/ Robert Mitchell
                                           ROBERT W. MITCHELL (WSBA # 37444)
                                           Robert Mitchell, Attorney at Law, PLLC
                                           1020 North Washington Street
                                           Spokane, WA 99201

                                           Attorney for Plaintiff




                                             20
